UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

RICHARD EDELMANN,

                                              Plaintiff,
                                                                       Case # 16-CV-6293-FPG
v.
                                                                       DECISION AND ORDER

KEUKA COLLEGE,


                                              Defendant.


                                       INTRODUCTION

       Plaintiff Richard Edelmann brings this wage-and-hour action against his former employer,

Defendant Keuka College, alleging that Defendant misclassified him as an employee exempt from

overtime wage requirements. ECF No. 1. He raises claims under both the Fair Labor Standards

Act (“FLSA”) and New York Labor Law (“NYLL”). Before the Court are three motions: (1)

Plaintiff’s motion for summary judgment (ECF No. 42), (2) Defendant’s motion to strike (ECF

No. 54), and (3) Plaintiff’s motion to reopen expert discovery (ECF No. 58). The Court resolves

all these motions in this omnibus order. For the reasons that follow, Plaintiff’s motion for summary

judgment is DENIED, and Defendant’s motion to strike is GRANTED, and Plaintiff’s motion to

reopen expert discovery is DENIED.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the record shows that there is “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning material

facts are genuine where the evidence is such that a reasonable jury could return a verdict for the



                                                 1
non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding

whether genuine issues of material fact exist, the court construes all facts in a light most favorable

to the non-moving party and draws all reasonable inferences in the non-moving party’s favor. See

Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). However, the non-moving party

“may not rely on conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am.

Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

                                         BACKGROUND

       Defendant is an institution of higher education located in Keuka Park, New York. It is

undisputed that Defendant is an employer covered by the FLSA and NYLL. In April 2010,

Plaintiff began working in Defendant’s Information Technology (“IT”) group through a temporary

employee agency. In June 2010, Plaintiff became a full-time employee with Defendant as a Senior

Technology Support Technician (“Senior Support Tech”).               Throughout his employment,

Defendant treated Plaintiff as a salaried employee exempt from overtime requirements.

       The crux of the parties’ factual dispute concerns the nature and complexity of Plaintiff’s

job responsibilities. Around the time of Plaintiff’s hiring, Defendant created a job description for

the Senior Support Tech position. In the section titled “General Responsibilities,” it stated:

       Responsible for providing direct support for all Desktop Systems, application,
       peripherals or other technologies as required by the student, academic or business
       communities of Keuka College. Responsibilities include effective and timely
       support, both preventative and remedial, of MAC, Windows and LINUX/UNIX
       systems and their associated peripherals, applications, networks and Sub-systems.

ECF No. 49-6 at 1. The “Specific Responsibilities” included:

       To provide the highest levels of technical and customer support to all Departments
       and personnel associated with Keuka College:

           •   Serve as Technical Lead within a Dynamic and effective Helpdesk team.
           •   Provide technical support to other team members. . . .



                                                  2
           •   Provide Operating Systems Support for MAC OS[, Microsoft Windows,
               and LINUX] to include design, installation, upgrade, and remedial support.
               ....
           •   Provide Hardware Support for all MAC, Intel or other Platforms, to include
               design, installation, upgrade and remedial support.
           •   Configure Desktop Network.
           •   Install, configure, upgrade and troubleshoot Desktop Network issues, to
               include, TCP/IP, VPN, RAS, DNS or DHCP.

Id. Qualifications for the position included “Associates preferred,” “Industry Training towards

Certification in Technical Discipline,” with three years of “related experience,” excellent

communication and troubleshooting skills, and experience with “Windows and MAC Operating

Systems and Hardware.” Id. at 2.

       Timothy Pierson, who led Defendant’s IT group and created the Senior Support Tech job

description, explained that the employee would do more than solve discrete computer issues for

faculty, staff, and students. See ECF No. 49-5 at 17 (stating that the Senior Support Tech would

do more than “replace [a] hard drive” or set up a computer “for somebody”). The Senior Support

Tech would need to analyze and upgrade the college’s technology, which encompassed designing

technical changes to managing the new systems once installed. See id. at 17-18.

       Plaintiff alleges that, in practice, his duties were not as high-level or technically

sophisticated. He states that his primary duty was “general desktop and help desk support and

audio/video[] support.” ECF No. 42-6 ¶ 18. He states “60% of [his] job duties consisted of help

desk and desktop support,” which entailed “analyzing and troubleshooting non-complex computer

software and hardware problems.” ECF No. 42-4 at 4. For example, Plaintiff “completed tasks

such as repairing malfunctioning printers, assisting with password resets, and assisting students,

faculty, and staff with downloading and troubleshooting software issues with programs such as

Microsoft Word and Excel, and the user’s email applications, such as Outlook or Gmail.” Id. 30%

of his job was “running A/V support, such as ensuring that projectors and screens were set up for

                                                3
PowerPoint presentations and that microphones were available and operational for speakers.” Id.

at 6.

        Andrea Campbell, Defendant’s Chief Information Officer, testified that Plaintiff’s core job

responsibilities stayed the same throughout his tenure. His “general tasks” included “computer-

based support, operating system installation,” “working on the network and user accounts,” “help

desk,” and “classroom support.” ECF No. 42-3 at 75. But Defendant goes on to allege that

Plaintiff’s key duties were consistent with those Pierson envisioned for the position: designing and

implementing various projects to improve and maintain the college’s technological infrastructure.

        For example, one of Plaintiff’s major projects involved integrating Apple computers into

Defendant’s network, which occurred approximately one year into his employment. Andrew

Hogan, Plaintiff’s supervisor, described Plaintiff as the “architect behind the Apple environment

at Keuka.” ECF No. 49-8 at 16. Hogan claims that—with assistance from third-party vendors—

Plaintiff “designed” the Apple “server environment.” Id. at 17. Once the proposed design was

confirmed, Plaintiff recommended what hardware to use to implement the design, installed the

hardware, and subsequently maintained the Apple environment and computers. Id. at 12, 20, 24;

see also ECF No. 49-9 at 12. Hogan also claims that, even before the installation of the new Apple

server, Plaintiff managed the Apple products on campus. See ECF No. 49-8 at 14. Campbell

likewise states that Plaintiff was “in charge” of the Apple environment. ECF No. 49-9 at 8.

        Plaintiff does not view his role on the Apple project as that of an architect or designer. He

avers that before the project, his work with Apple computers consisted of “basic help desk

support.” ECF No. 42-4 at 5. When Defendant pushed to integrate Apple hardware with its

network, he “was not responsible for installing or upgrading [that] equipment.” Id. Indeed, the

“vast majority of th[e] work was done by an outside vendor, who [he] assisted.” Id. Later, Plaintiff



                                                  4
helped to maintain the Apple server, but “always with the assistance of the outside vendor when

any complex or serious problem arose.” Id. Thus, Plaintiff’s “involvement with the College’s

Mac computers was largely the same as [his] involvement with any other computer on campus”:

basic troubleshooting and technical support. Id. at 5-6.

       Similarly, Defendant portrays Plaintiff’s A/V-support duties differently than Plaintiff does.

Hogan testified that Plaintiff “maintained the foremost level of expertise at the institution regarding

classroom technology.” ECF No. 49-8 at 36. Plaintiff managed the integrated controls system

that unified the classroom technologies throughout the campus, and he was part of a committee

that helped to maintain, change, and upgrade the college’s event management system. Id. at 7-9,

36-37. Furthermore, Pierson believes that Plaintiff played a role in designing and implementing

classroom-technology upgrades in 2010 and 2011. ECF No. 49-5 at 78. Defendant also claims

that Plaintiff trained, supervised, and scheduled several work-study students who assisted with

A/V projects around the campus. ECF No. 49-8 at 7. By contrast, Plaintiff asserts that the work-

study students reported to Hogan and that he only handled some minor scheduling conflicts when

they arose. See ECF No. 42-4 at 8.

       In terms of his help-desk role, Campbell states that Plaintiff acted as a “senior technician”

who could resolve more complex issues than those handled by work-study students, including any

complex issues involving “a server or network.” ECF No. 49-2 at 1. Plaintiff would often need

to “test, configure, and maintain [the college’s] computer network and server” and “correct

problems where users were unable to access the network.” Id. at 2. Again, Plaintiff disputes the

complexity of his role. See ECF No. 42-4 at 4.

       Regardless, in November 2015, Defendant eliminated Plaintiff’s position and terminated

his employment. Plaintiff brought this action in May 2016.



                                                  5
                                           DISCUSSION

         The parties’ narrow dispute is whether, by virtue of his job duties, Plaintiff’s position was

exempt from the overtime requirements of the FLSA and NYLL. Plaintiff alleges that his position

was not exempt and that Defendant owes him wages for unpaid overtime.

         “Under the FLSA, employees must be compensated for every hour worked over forty per

week ‘at a rate not less than one and one-half times the regular rate at which he is employed.’” 1

Clarke v. JPMorgan Chase Bank, N.A., No. 08 Civ. 2400, 2010 WL 1379778, at *15 (S.D.N.Y.

Mar. 26, 2010) (quoting 29 U.S.C. § 207(a)(1)). “However, the FLSA provides that certain

categories of employees are exempt from its overtime requirements.” Id. Whether an employee

meets an exemption presents a mixed question of law and fact. See id. “The question of how an

employee spends his or her time working is one of fact, while the question of whether those work

activities exempt him or her from the FLSA is one of law.” Flood v. Just Energy Mktg. Corp., 904

F.3d 219, 227 (2d Cir. 2018). As the employer, Defendant bears the burden of proving that

Plaintiff falls within the ambit of an exemption. See id.

         Here, Defendant invokes two exemptions: the “computer employee” exemption and the

“administrative” exemption. See ECF No. 49 at 17, 23. The Court discusses each in turn.

    I.    Computer Employee Exemption

         The “computer employee” exemption exempts any employee who is “a computer systems

analyst, computer programmer, software engineer, or other similarly skilled worker, whose

primary duty is”:

         (A) the application of systems analysis techniques and procedures, including
             consulting with users, to determine hardware, software, or system functional
             specifications;

1
 The parties agree that the same exemptions and standards apply to Plaintiff’s NYLL claim, so the Court
need only analyze the FLSA claim. See Clarke v. JPMorgan Chase Bank, N.A., No. 08 Civ. 2400, 2010
WL 1379778, at *7 (S.D.N.Y. Mar. 26, 2010).

                                                   6
       (B) the design, development, documentation, analysis, creation, testing, or
           modification of computer systems or programs, including prototypes, based on
           and related to user or system design specifications;

       (C) the design, documentation, testing, creation, or modification of computer
           programs related to machine operating systems; or

       (D) a combination of duties described in subparagraphs (A), (B), and (C) the
           performance of which requires the same level of skills . . . .

29 U.S.C. § 213(a)(17)(A)-(D).

       “The term ‘primary duty’ means the employee’s ‘principal, main, major or most important

duty.” Clark, 2010 WL 1379778, at *16 (quoting 29 C.F.R. § 541.700). A court must look at “all

the facts in a particular case” to determine the employee’s primary duty, “with major emphasis on

the character of the employee’s job as a whole.” 29 C.F.R. § 541.700(a). “Factors to consider

when determining the primary duty of an employee include” the “relative importance of the exempt

duties as compared with other types of duties; the amount of time spent performing exempt work;

the employee’s relative freedom from direct supervision; and the relationship between the

employee’s salary and the wages paid to other employees for the kind of nonexempt work

performed by the employee.” Id. The regulations emphasize that while the “amount of time spent

performing exempt work can be a useful guide in determining” the employee’s primary duty, it is

not the “sole” test and nothing “requires that exempt employees spend more than 50 percent of

their time performing exempt work.” Id. § 541.700(b).

       The activities listed in Section 213(a)(17) generally pertain to the highly skilled work of

designing or creating computer systems or programs to meet the business’s needs—e.g., applying

“systems analysis techniques . . . to determine . . . functional specifications,” designing “computer

systems or programs . . . based on . . . user . . . design specifications,” and creating “computer

programs related to machine operating systems.” 29 U.S.C. § 213(a)(17)(A)-(C); see, e.g., Clarke,


                                                 7
2010 WL 1379778, at *17 (exempt employee “develop[ed] disk space remediation plans” for

organization’s data centers, analyzing “the space available on the current frame, the clusters that

the frame was connected to, future frame growth, frame decommission, [backup] needs and the

viability of moving between frames”); Olorode v. Streamingedge, Inc., No. 11 Civ. 6934, 2014

WL 1689039, at *22 (S.D.N.Y. Apr. 29, 2014) (exempt employee “tailor[ed] the operating system

to meet [other employees’] particular needs”); Campbell v. Kannapolis City Schs. Bd. of Educ., 55

F. Supp. 3d 821, 824 (M.D.N.C. 2014) (exempt employee was “responsible for designing and

implementing [computer networks] in a school environment”); Haluska v. Advent Commc’ns, Inc.,

No. 13-CV-1104, 2014 WL 5823105, at *7 (W.D. Pa. Nov. 10, 2014) (“[The employee’s] primary

job duties included consulting with customers . . . to discuss and determine hardware specifications

and system functions as well as . . . modifying the related software to meet their needs . . . .”).

       By contrast, tasks like installing new software, configuring software and hardware, and

troubleshooting problems with applications, networks, and hardware—all of which involve

computers but require a lesser degree of technical know-how and sophistication—do not fall within

the exemption. See, e.g., U.S. Dep’t of Labor, Wage & Hour Div., Opinion Letter, 2006 WL

3406603, at *5 (Oct. 26, 2006) (stating that an “IT Support Specialist”—whose duties include

“installing, configuring, testing, and troubleshooting computer applications, networks, and

hardware”—is not an exempt position) [hereinafter “DOL Opinion Letter”]; Hunter v. Sprint

Corp., 453 F. Supp. 2d 44, 52 (D.D.C. 2006) (stating that a “technically proficient help-desk

employee” does not fall “within the ambit of a provision that is designed to exempt computer

programmers, network designers, and software developers”); Strauch v. Computer Scis. Corp., No.

14-CV-956, 2018 WL 4539660, at *3 (D. Conn. Sept. 21, 2018) (employee who merely maintained

existing backup and recovery systems for organization did not engage in exempt activity).



                                                  8
       That being said, some courts have also classified “complex” troubleshooting as an exempt

activity. See, e.g., Friedman v. Nat’l Indem. Co., No. 16-CV-258, 2018 WL 1954218, at *4 (D.

Neb. Apr. 13, 2018) (“[C]ourts have routinely found that analyzing computer systems,

troubleshooting complex server issues, and configuring computer networks satisfies the ‘computer

employee’ exemption.”).       The line between non-exempt troubleshooting and exempt

troubleshooting appears to lie in how the employee approaches the problem and what level of

knowledge must be brought to bear on the issue: troubleshooting is more likely to be considered

exempt if the employee “has to be creative” and apply sophisticated technical knowledge to “come

up with a solution,” as opposed to employing “canned answers” to solve it. Grills v. Hewlett-

Packard Co., 88 F. Supp. 3d 822, 824 (N.D. Ohio Aug. 24, 2015); see also Young v. Cerner Corp.,

No. 06-321, 2007 WL 2463205, at *5 (W.D. Mo. Aug. 28, 2007) (software engineer’s job, which

involved correcting defects in databases, was exempt because her task “was to apply some of her

own analysis and judgment in resolving defects [with computer code].”).

       Ultimately, in applying this exemption, a court must examine whether the employee’s

duties are akin to those of a “computer systems analyst, computer programmer, [or] software

engineer.” 29 U.S.C. § 213(a)(17); see also Hunter, 453 F. Supp. 2d at 52. And in interpreting

the scope of this exemption, a court may not narrowly construe it—as Plaintiff would prefer—but

instead must give the exemption a “fair reading.” Flood, 904 F.3d at 228.

       Here, the Court concludes that genuine issues of material fact preclude summary judgment

in Plaintiff’s favor. Viewing the facts in the light most favorable to Defendant, Plaintiff’s job

duties primarily involved some combination of the activities listed in Section 213(a)(17). There

is evidence that Defendant intended that the Senior Support Tech would generally involve

troubleshooting and technical support, but of a more technically sophisticated level. Pierson



                                               9
envisioned that the employee would “have responsibility for the design, manage[ment] and

administration of complex systems” and would need to bring their “intellectual capital” to bear on

upgrading and managing the college’s technical infrastructure as a whole. ECF No. 49-7 at 1.

       There is evidence that, in practice, Plaintiff’s role was consistent with Pierson’s vision.

Hogan testified that Plaintiff was the architect behind the system that integrated Apple hardware

with the college’s network—Plaintiff designed the system, recommended the hardware to be used,

installed the physical server, and configured the software. Even after the server was installed,

maintaining the Apple environment was an “ongoing effort” that “took up a substantial amount of

[Plaintiff’s] time.” ECF No. 49-8 at 44. Plaintiff would need to update the server and determine

what capabilities and permissions should be available to users. See id. In this respect, Plaintiff

had a unique skill set in the IT department. See id. at 30.

       Beyond his work with Apple products, Plaintiff also helped to design and determine

upgrades for A/V classroom technology early in his tenure, he reviewed and upgraded classroom

technology during college breaks, and he participated in a committee that sought to develop and

improve the college’s event management system. Regarding his help-desk role, Plaintiff was

tasked with solving more complex issues, including those involving servers and the college’s

network. Unlike Plaintiff, work-study students at the help desk solved only “easily-resolved

problems” by reference to a predefined script. ECF No. 49-2 at 1.

       In short, Defendant paints a picture of an IT professional whose day-to-day activities

involved solving complex computer, server, and network issues by reference to his knowledge,

training, and experience, and who helped to design and implement new technologies at the college.

Defendant’s key assertion is that Plaintiff played a significant role in designing and implementing




                                                 10
the Apple environment at the college, 2 had a unique skillset that allowed him to troubleshoot

complex issues with the Apple Server and Apple products, and was a critical part of the ongoing

effort to maintain the Apple server and configure the permissions and capabilities of Apple

products to ensure they were integrated in the college’s network. This evidence portrays Plaintiff

as a technically sophisticated employee who not only solves complex problems related to the

technological infrastructure of the college through his knowledge and ingenuity, but also advances

the college’s capabilities by designing and implementing new technologies. Even if Plaintiff spent

much of his time on lesser-skilled tasks, a reasonable jury could conclude that he was “principally

of value to [Defendant] because he had sophisticated knowledge of computing that went beyond

that of a non-exempt Help Desk employee.” Bobadilla v. MDRC, No. 03 Civ. 9217, 2005 WL

2044938, at *7 (S.D.N.Y. Aug. 24, 2005); see also 29 C.F.R. § 541.700(a) (stating that the

“primary duty” is the “most important duty” that the employee performs).

        Plaintiff counters that Defendant has not presented a genuine issue of material fact but has

instead mischaracterized the evidence and “cloud[ed] the facts with baseless, general statements

suggesting that [his] actual duties were very, very complex.” ECF No. 53 at 9. The Court

disagrees. To be sure, the evidence Defendant presented through Plaintiff’s supervisors is, by and

large, less detailed and clear than Plaintiff’s own statements about his job duties. But the lack of

specificity does not render Defendant’s evidence so conclusory or speculative as to justify

disregarding it—at most, that generality is something for the factfinder to consider in weighing

those witnesses’ credibility at trial.



2
  Plaintiff notes that his work on the Mac Server did not begin until Fall 2012. See ECF No. 53-1 at 4. For
that reason, he states that even assuming “that a significant portion of [his] actual duties consisted of exempt
work on the Mac server and environment after the fall of 2012, [he] was still improperly classified for the
first two years of his employment.” Id. But Hogan testified that Plaintiff managed the Apple environment
even prior to that upgrade, and so there remains a genuine issue of material fact.

                                                      11
        Likewise, the fact that Plaintiff has presented a voluminous paper trail of his work to

corroborate his assertions would not preclude a reasonable factfinder from accepting the testimony

of Plaintiff’s supervisors. Id. at 5. In short, Plaintiff’s mere belief that Defendant’s evidence is

not credible is not a basis for summary judgment. There are clear disputes of material fact—e.g.,

whether Plaintiff designed the Apple server and its capabilities, whether Plaintiff’s support duties

generally involved complex problems that required the use of ingenuity and sophisticated technical

knowledge, and whether Plaintiff’s ongoing maintenance of Apple products on campus required

advanced knowledge and experience—that the Court may not resolve at this stage. See Soto v.

Gaudett, 862 F.3d 148, 157 (2d Cir. 2017) (“Credibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

judge.” (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).

        Accordingly, taking the facts, and the reasonable inferences therefrom, in the light most

favorable to Defendant, there are genuine issues of material fact as to whether Plaintiff was exempt

from FLSA overtime requirements under the computer employee exemption.

  II.    Administrative Exemption

        “The FLSA also exempts from the overtime requirements ‘any employee employed in a

bona fide . . . administrative . . . capacity.’” Sethi v. Narod, 974 F. Supp. 2d 162, 181 (E.D.N.Y.

2013) (quoting 29 U.S.C. § 213(a)(1)). An employee is employed in such capacity if, inter alia,

his primary duty (1) “is the performance of office or non-manual work directly related to the

management or general business operations of the employer or the employer’s customers”; and (2)

“includes the exercise of discretion and independent judgment with respect to matters of

significance.” 29 C.F.R. § 541.200(a)(2), (3). “Work directly related to management or general

business operations includes . . . computer network, internet and database administration.” Id. §



                                                12
541.201(b); see also Mock v. Fed. Home Loan Mortg. Corp., No. 13-CV-1292, 2014 WL 3545096,

at *7 (E.D. Va. July 15, 2014) (employee’s work was “directly related to management or general

business operations” where he “designed and implemented solutions” and “provided advice to

upper-level management” regarding the “operation of the [business’s] IT infrastructure”).

       As for the second prong, “the exercise of discretion and independent judgment involves

the comparison and the evaluation of possible courses of conduct, and acting or making a decision

after the various possibilities have been considered,” while “matters of significance” refers to “the

level of importance or consequence of the work performed.” 29 C.F.R. § 541.202(a). To

determine whether an employee acts with discretion and independent judgment, the following

factors should be considered:

       [W]hether the employee has authority to formulate, affect, interpret, or implement
       management policies or operating practices; whether the employee carries out
       major assignments in conducting the operations of the business; whether the
       employee performs work that affects business operations to a substantial degree,
       even if the employee’s assignments are related to operation of a particular segment
       of the business; whether the employee has authority to commit the employer in
       matters that have significant financial impact; whether the employee has authority
       to waive or deviate from established policies and procedures without prior
       approval; whether the employee has authority to negotiate and bind the company
       on significant matters; whether the employee provides consultation or expert advice
       to management; whether the employee is involved in planning long- or short-term
       business objectives; whether the employee investigates and resolves matters of
       significance on behalf of management; and whether the employee represents the
       company in handling complaints, arbitrating disputes or resolving grievances.

Id. § 541.202(b).

       Importantly, “[t]he exercise of discretion and independent judgment must be more than the

use of skill in applying well-established techniques, procedures or specific standards described in

manuals or other sources.” Id. § 541.202(e). Thus, in the realm of IT, an employee does not

exercise discretion and independent judgment when he troubleshoots and solves computer

problems by “following checklists, step-by-step instructions, troubleshooting policies, . . . the


                                                 13
instructions of system integrators, and existing documentation.” Strauch, 2018 WL 4539660, at

*7; see also DOL Opinion Letter, 2006 WL 3406603, at *4 (“Maintaining a computer system and

testing by various systematic routines . . . are examples of work that lacks the requisite exercise of

discretion and independent judgment . . . .”). Conversely, tasks involving the exercise of discretion

and independent judgment include the design or development of a business’s IT infrastructure, the

development of computer or network policies, the determination of hardware needs, and, more

generally, the “evaluation, comparison, and application of [the employee’s] knowledge and

experience free from immediate direction or supervision.” Mock, 2014 WL 3545096, at *8-9; see

also DOL Opinion Letter, 2006 WL 3406603, at *4.

       As with the computer employee exemption, the Court concludes that summary judgment

is not appropriate with respect to the administrative exemption. Viewing the facts in the light most

favorable to Defendant, there are questions of fact as to whether Plaintiff’s primary duty meets the

exemption’s requirements. Defendant proffers evidence showing that Plaintiff played a key role

in developing and managing the Apple environment at the college—which, by the end of Plaintiff’s

employment, covered approximately 30% of the computers on campus. See ECF No. 49-9 at 8.

As Defendant alleges, Plaintiff did not merely carry out orders or follow well-established

protocols, but instead designed how the Apple environment would work and subsequently

exercised independent judgment on how to calibrate and maintain that environment. Defendant

has also presented evidence that Plaintiff took part in recommending and developing classroom

and campus technologies. The mere fact that Plaintiff’s decisions and recommendations were

reviewed at a higher level and could not bind Defendant does not preclude application of the

exemption. See 29 C.F.R. § 541.202(c) (“[E]mployees can exercise discretion and independent

judgment even if their decisions or recommendations are reviewed at a higher level.”). Finally,



                                                 14
there are sufficient facts from which a reasonable jury could conclude that these higher-level tasks

were qualitatively, if not quantitively, Plaintiff’s primary duty. Summary judgment is therefore

inappropriate.

 III.    Motion to Strike

     In support of his motion for summary judgment, Plaintiff submitted the declaration of Donald

Reeve. The purpose of this declaration was to “explain[] the meaning and significance of a number

of the general IT terms and phrases” and thereby counteract the allegedly misleading claims made

by Defendant regarding Plaintiff’s work. ECF No 53-1 at 5. Defendant moves to strike the

declaration, arguing that Reeve is an undisclosed expert. ECF No. 54. The Court agrees.

     To be admissible as lay opinion, a witness’s testimony may not be “based on scientific,

technical, or other specialized knowledge within the scope of Rule 702.” Fed. R. Evid. 701(c).

Testimony regarding industry practice or terminology constitutes specialized knowledge falling

within the scope of Rule 702 if it is grounded in one’s general knowledge of or experience in the

industry. See, e.g., Bank of China, N.Y. Branch v. NBM LLC, 359 F.3d 171, 182 (2d Cir. 2004)

(concluding that witness’s “explanations regarding typical international banking transactions or

definitions of banking terms” were not admissible lay opinion because they “reflected specialized

knowledge he has because of his extensive experience in international banking”); ECD Investor

Grp. v. Credit Suisse Int’l, No. 14-CV-8486, 2017 WL 3708620, at *4 (S.D.N.Y. Aug. 28, 2017)

(testimony that explained “the meaning of terms such as hedge ratios and delta-neutral hedging”

was “inappropriate for lay opinion testimony”); Victor G. Reiling Assocs. v. Fisher-Price, Inc.,

406 F. Supp. 2d 171, 174 (D. Conn. 2005) (witness’s testimony about “custom and practice in the

toy industry and what is typical or standard in the toy industry” was not lay opinion testimony).




                                                15
     Consistent with this case law, Reeve’s declaration is not admissible as lay opinion. Reeve

has no substantive relationship to this case; his knowledge of the underlying facts is derived solely

from his review of the summary judgment record. ECF No. 53-6 at 2. The purpose of his

testimony is to clarify certain terminology employed by the parties and to explain typical or custom

IT industry practices. See, e.g., id. at 3-8. In other words, his opinions are not grounded in his

“personal familiarity with the facts of [the] case,” but his “specialized or technical knowledge.”

Dynamic Concepts, Inc. v. Tri-State Surgical Supply & Equip. Ltd., 716 F. App’x 5, 11 (2d Cir.

2017) (summary order). Thus, Reeve’s testimony is that of an expert, not a layperson.

       Therefore, Plaintiff was required to disclose Reeve’s identity by the deadline established

in the scheduling order. Because Plaintiff did not do so, the Reeve declaration is subject to

preclusion under Federal Rule of Civil Procedure 37(c)(1): “If a party fails to provide information

or identify a witness as required . . . the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified

or is harmless.” Fed. R. Civ. P. 37(c)(1).

       “To determine whether preclusion of testimony under Rule 37 is an appropriate sanction

for failure to meet disclosure requirements,” the court considers four factors: “(1) the party’s

explanation for the failure to comply with the discovery order; (2) the importance of the testimony

of the precluded witness; (3) the prejudice suffered by the opposing party as a result of having to

prepare to meet the new testimony; and (4) the possibility of a continuance.” Dynamic Concepts,

716 F. App’x at 12.

       Preclusion is the appropriate remedy under these circumstances.                First, Plaintiff’s

explanation for his untimely disclosure is unconvincing. While Plaintiff claims that the need for

Reeve’s testimony only became necessary when “Defendant attempted to obfuscate the facts” in



                                                  16
its opposition to summary judgment, the record shows that Defendant’s claims are not novel or

surprising. ECF No. 58-1 at 5. In its Answer, Defendant claimed that Plaintiff was exempt from

overtime under the computer employee and administrative exemptions, and it alleged that

Plaintiff’s position involved “highly skilled tasks” and responsibilities such as “systems

administrator for the College’s Mac computer network.” ECF No. 14 at 3-4. In their June and

July 2018 depositions, Defendant’s witnesses testified to like effect.             For example, Hogan

identified Plaintiff as the architect of the college’s Mac server, and Pierson discussed his vision

for a technically sophisticated Senior Support Tech position. Consequently, the need for expert

testimony to demystify Plaintiff’s duties and counter Defendant’s characterizations would have

been apparent much earlier than summary judgment.

        Second, insofar as Plaintiff himself describes the nature and simplicity of his duties, the

Reeve declaration is largely cumulative and unimportant.

        Third, permitting such testimony would prejudice Defendant, because it would be forced

to contest Reeve’s assertions without the benefit of any investigation or discovery.

        Accordingly, preclusion is appropriate, and the Court has not considered the Reeve

declaration in evaluating Plaintiff’s summary judgment motion. 3




3
 Plaintiff also requests, in the alternative, that the Court modify the scheduling order and reopen expert
discovery. See ECF No. 58-1 at 16. Plaintiff’s request is denied. For the reasons stated above, Plaintiff
has not demonstrated the diligence necessary to justify that relief. See F.D.I.C. v. Horn, No. 12-5958, 2015
WL 1611995, at *5-6 (E.D.N.Y. Apr. 8, 2015) (stating standard for modification of a scheduling order).
Moreover, further delays would prejudice Defendant: this case is already three years old, and further expert
discovery would likely “derail the trajectory of this case away from potential resolution.” Id. at 14.

                                                    17
                                         CONCLUSION

       For the reasons discussed above, Plaintiff’s motion for summary judgment (ECF No. 42)

is DENIED, Defendant’s motion to strike (ECF No. 54) is GRANTED, and Plaintiff’s motion to

reopen expert discovery (ECF No. 58) is DENIED. By separate order, the Court will schedule a

status conference to hear from the parties on the progress of this action.

       IT IS SO ORDERED.

Dated: August 14, 2019
       Rochester, New York
                                                      ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court




                                                 18
